Citation Nr: 0211747	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the left eye, 
claimed to have resulted from VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office ( RO) 
which denied entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for loss of vision in the left eye, 
claimed as a result of cataract removal surgery performed at 
a VA facility in 1991. 

This claim was previously before the Board in November 2000, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been completed, and the case has been returned to the Board 
for adjudication. 


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA Medical Center 
(VAMC) in April 1991, at which time he underwent cataract 
surgery of the left eye with insertion of an intraocular 
lens.

2.  Following the April 1991 surgery, the veteran experienced 
loss of visual acuity of the left eye, cystoid macular edema, 
and retinal detachment, which was repaired in 1993.

3.  The evidence of record does not reflect that the veteran 
incurred any additional disability of the left eye due to 
carelessness, lack of proper skill, any error in judgment, 
negligence, or similar fault on the part of VA in conjunction 
with his April 1991 eye surgery and subsequent treatment.

4.  To the extent that any further deterioration of the 
veteran's left eye was due to the 1991 cataract surgery which 
he underwent, it was an event which was reasonably 
foreseeable as a possible complication of such surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for loss of vision in the left eye, claimed 
as due to VA eye surgery performed in 1991, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).


In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal in December 1999 and April 2002, 
respectively, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC clarified what 
evidence would be required to establish disability benefits 
under 38 U.S.C.A. § 1151 for left eye vision loss as due to 
VA medical treatment.

Further, the Board's remand decision in November 2000 
contained a full discussion of the criteria applicable to 
this claim.  The RO, in January 2001 and February 2002, wrote 
to the veteran, with copies to his representative, notifying 
him of the opportunity to submit additional evidence, and the 
assistance available to help him obtain evidence in support 
of his claim.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (addressing VA's obligation to 
communicate with claimants as to evidence development).  The 
veteran responded in February 2001, asserting that the 
medical records would prove that his operation was 
"botched."  He further responded, on a form provided by the 
RO, that there were no additional records needed to 
substantiate his claim.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal. 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Factual Background

In August 1998, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
loss of vision in his left eye, claimed to have resulted from 
surgery performed in 1991 at the VA Medical Center (VAMC) in 
Northport, New York.  

Pertinent medical records were initially requested from the 
Northport VAMC, but, in January 1999, the RO was notified by 
the Northport VAMC that the veteran's treatment records 
associated with that facility had been transferred to the New 
York, New York, VAMC.

In February 1999, the RO received medical records from the 
New York VAMC, to include those associated with the Northport 
VAMC, dated from March 1991 to February 1994.  In March 1991, 
the veteran reported complaints of left eye decreased vision 
and an assessment of a cataract of the left eye was made.  Of 
record is a Standard Form 522 (Request for Administration of 
Anesthesia and for Performance of Operations and other 
Procedures), dated April 3, 1991, on which the veteran, by 
his witnessed signature, consented to cataract surgery of the 
left eye with insertion of an intraocular lens, and indicated 
that he had been advised of the risks involved. 

Cataract surgery was performed at the VAMC Northport on April 
4, 1991.  A VA record dated April 4, 1991, showed that the 
veteran had no pain or complaints following surgery.  An 
April 10th treatment record noted the veteran's left eye 
visual acuity was 20/70 distance, post surgery.  A treatment 
record dated in May 1991 reflects that the veteran's left eye 
vision was 20/100.  A subsequent record, dated that same 
month, reported the veteran's visual acuity as 20/200 and 
noted that the veteran was possibly suffering from CME 
(cystoid macular edema). 

A June 1991 VA treatment record shows that the veteran was 
suffering from decreased visual acuity in his left eye since 
his surgery, that it was of an unknown etiology, and that it 
was possibly due to a macular problem.  A July 1991 record 
noted an assessment of CME, with treatment to continue with 
Indocin.  The veteran's left eye visual acuity was noted as 
20/200.  An entry dated in November 1991 showed that the 
veteran's CME was not responsive to Indocin.  In December 
1992 an assessment of severe CME of the left eye with a large 
cyst was made.  In January 1993 retinal detachment of the 
left eye was assessed.  Retinal detachment surgery of the 
left eye was apparently attempted in early February 1993, at 
which time it was unsuccessful.  

In early March 1993, the veteran underwent a second surgery 
for retinal detachment of the left eye with proliferative 
vitreal retinopathy.  The operation performed was described  
as a transparsplana vitrectomy with intentional retinotomy, 
internal subretinal fluid drainage, air fluid exchange, 
indirect laser and gas fluid exchange with 20 percent, C-3 
and F-8.  The clinical history indicated that the veteran had 
undergone a scleral buckling procedure with transparsplana 
vitrectomy in February 1993, and had recurrent pseudophakic 
retinal detachment with proliferative vitreal retinopathy in 
the left eye.  The operation report noted that risks, 
including the possibility of no light perception vision, 
infection, hemorrhage, the need for reoperation, and 
recurrent retinal detachment, were discussed with the veteran 
and he consented to the surgery.  (A consent form for the 
surgery, signed by the veteran in February 1993, is of 
record, although the aforementioned risks were not 
specifically enumerated on that form.)  The veteran was in 
stable condition following the surgery, and his intraocular 
pressure was to be monitored.   

In March 1999, the veteran underwent a VA eye examination, at 
which time he gave a history of cataract extraction of the 
left eye in 1991 and of the right eye in 1998.  He reported 
that, prior to his cataract surgery in 1991, the vision in 
his left eye had not been entirely normal.  The veteran 
indicated that immediately following his surgery his vision 
was 20/70, but several days thereafter it became worse and it 
had not recovered since that time.  The veteran also 
indicated that, in 1993, he had been diagnosed with a retinal 
detachment in the left eye, and, following two surgeries, had 
not gained useful vision.  Clinical evaluation showed right 
eye vision of 20/50 and left eye vision of counting fingers. 
The left eye pupil was irregular, with a relative afferent 
defect.  The cornea was clear and thin; the anterior chambers 
were deep and quiet; and the iris was found irregular, with 
an updrawn pupil with intraocular lens capsule at the 12 o' 
clock position.  Marked retinal pigment epithelial atrophy 
was noted involving the entire posterior pole.  There was 
normal vasculature present.  The peripheral retina was 
intact, 360 degrees, status post retinal detachment repair, 
with extensive retinal pigment epithelial hypertrophy and 
cryoscars noted as 360 degrees.

The examiner indicated that examination of the left eye 
revealed extensive retinal atrophy involving the central and 
peripheral retina.  He reported that the cause of this 
retinal atrophy could not be determined by examination alone.  
He also indicated that such a presentation was not entirely 
consistent with retinal detachment following retinal 
detachment repair, even when the retinal detachment was two 
years in chronicity.  It was noted that it was possible that 
the veteran's loss of vision in his left eye was due to other 
etiologies, including age-related macular degeneration or 
histoplasmosis.

The examiner further noted that the veteran had reported he 
had been informed that a retinal tear was present in his 
right eye, with an associated vitreous separation.  The 
veteran indicated that he was advised that he should consider 
pursuing prophylactic laser treatment to prevent a retinal 
detachment.  The examiner noted that it was possible that a 
similar etiology was responsible for the retinal tear in the 
left eye following a spontaneous vitreous separation.  
However, the details and etiology of the retinal detachment 
could not be determined based upon clinical evaluation alone.  
The examiner further noted that, although the veteran had had 
a successful reattachment of his retinal detachment in the 
left eye, there was no opportunity for him to enjoy a return 
of vision in that eye due to extensive chorioretinal atrophy 
involving his posterior pole.

In November 1999, the RO received VAMC New York medical 
records, dated from July 1991 to March 1993, many of which 
were duplicative of those previously received.  This evidence 
included the February 1993 operative report of the 
unsuccessful retinal detachment surgery.  The report 
indicated that a preoperative diagnosis of retinal detachment 
of the left eye with proliferative vitreoretinopathy was made 
and that surgery, described as retinal detachment repair of 
the left eye, to include scleral buckle placement with 
transcleral cryotherapy and subretinal fluid drainage, 
transparsplana vitrectomy, air fluid exchange and gas fluid 
exchange with 19 percent, "C#F8", was performed.  Also in 
November 1999, the RO received additional VAMC New York 
medical records, dated from January 1989 to March 1993.  
Pertinent records were duplicative of those previously 
received.

In November 1999, the RO also received a statement from the 
veteran, dated in August 1999.  The veteran reported that a 
day or two after his 1991 operation at the VAMC Northport, 
his vision had gone from 20/70 to virtually blind.  The 
veteran also indicated that he had not realized that he was 
entitled to compensation at the time of his loss of vision, 
given that he assumed that, when he signed a consent form, he 
had waived that right.  In a statement dated in November 
1999, he alleged negligence by VA personnel related to his 
eye surgery.

A VA examination of the eye was conducted in April 2001, at 
which time the veteran's chief complaint was decreased vision 
of the left eye following cataract surgery in 1991.  Clinical 
evaluation revealed right eye vision of 20/40-2 and left eye 
vision of "counting fingers" at 3 feet.  Posterior chamber 
lens implants were good position bilaterally.  Marked 
peripapillary and macular retinal pigment epithelial atrophy 
was noted involving the macula and posterior pole of the left 
eye.  The examiner observed that this was highly suggestive 
of myopic degeneration.  It was also noted that the veteran 
had diminished vision in the left eye due to a macular scar.  
The examiner stated that the retina had been fully reattached 
following surgery and that the implants appeared to be in 
good position in both eyes, without visible evidence of 
surgical complications.  

The examiner estimated that the incidence of retinal 
detachment following cataract surgery is 1:2,000.  He noted 
that it is a known complication of cataract surgery even when 
the surgery itself is done without any apparent difficulty.  
The examiner stated that the veteran's retina had full 
anatomic reattachment at 360 degrees, and that he had poor 
vision in the left eye through a central macular scar.  He 
opined that he did not think that this represented evidence 
of carelessness, negligence, or lack of proper skill or 
judgment.   The examiner concluded that the veteran had 
permanently diminished vision in the left eye and was legally 
blind in that eye, although he had good functional peripheral 
vision in the left eye and excellent central vision in the 
right eye.

A subsequent VA eye examination was conducted in March 2002.   
Initially, the examiner summarized the pertinent evidence.  
The examiner stated that the veteran had loss of vision off 
the left eye with visual acuity of count fingers at three 
feet.  He explained that the loss of vision was caused by 
retinal damage and scarring because of cystoid macular edema 
and retinal detachment.  He stated that he did not find any 
evidence that the vision loss was due to VA treatment, and 
could not find any evidence that the loss of vision in the 
left eye was due to willful misconduct on the veteran's part.  
He stated, in summary, that a review of the record indicated 
successful cataract surgery, followed later by the 
complication of cystoid macular edema and, almost two years 
later, by retinal detachment.  The examiner concluded that 
this was an unfortunate but well known complication of 
cataract surgery.

III.  Pertinent Law and Regulations

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2001); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As noted above, the appellant filed his current claim seeking 
compensation benefits under 38 U.S.C.A. § 1151 in August 
1998.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim must be decided under 
the current, post-October 1, 1997, version of 38 U.S.C.A. 
§ 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2001).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by VA hospital care or medical or surgical 
treatment. 

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death is service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran who has made a 
showing of some type of injury due to VA medical care "must 
still submit sufficient evidence of a causal nexus between 
that . . . event and his or her current disability . . . to 
be ultimately successful on the merits of the claim."  Wade 
v. West, 11 Vet. App. 302, 305 (1998).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problem, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

IV.  Analysis

The veteran has primarily asserted, in substance, that he 
sustained loss of vision in his left eye as the result of VA 
surgery on that eye, performed in 1991.  There has been no 
allegation that the veteran's current problems with his left 
eye are in any way related to his period of service.  

In summary, the veteran's pertinent medical history reflects 
that, in April 1991, he underwent cataract surgery of the 
left eye, with insertion of an intraocular lens, at the VAMC 
in Northport, New York.  Immediately following the procedure, 
there were no complications or complaints.  A week following 
the surgery the veteran's left eye vision was 20/70, distant.  
A month after the surgery, left eye visual acuity had 
decreased to 20/200, and at that time a finding of CME was 
made.  In December 1992, an assessment of severe CME of the 
left eye, with a large cyst, was made.  In January 1993, 
retinal detachment of the left eye was assessed.  Retinal 
detachment surgery on the left eye was attempted in early 
February 1993, at which time it was unsuccessful.  Retinal 
detachment surgery of the left eye was repeated in March 
1993, with successful results.  The most current clinical 
evidence, as documented in a March 2002 VA examination report 
revealed that the veteran has loss of vision of the left eye 
with visual acuity of "count fingers" at three feet, caused 
by retinal damage and scarring because of cystoid macular 
edema and retinal detachment.

The evidence reflects that additional disability, in the form 
of loss of left eye vision, manifested following the 1991 VA 
cataract surgery.  The critical inquiry, therefore, is 
whether the proximate cause of the residuals of cataract 
surgery on the left eye, to include retinal detachment and 
loss of vision in the left eye was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or (2) an 
event which was not reasonably foreseeable.

In this case, neither the medical records from the time of 
the surgery nor subsequent VA treatment or examination 
reports reflect any indication of negligence, fault, 
carelessness, lack of proper skill, or error in judgment on 
the part of VA in conjunction with the 1991 cataract surgery 
or the treatment provided thereafter, to include retinal 
detachment surgery performed in 1993.  In an April 2001 VA 
examination report, the examiner noted that the veteran's 
retina had full anatomic reattachment at 360 degrees, and 
that he had poor vision in the left eye through a central 
macular scar.  The examiner specifically opined that he did 
not think this represented evidence of carelessness, 
negligence, or lack of proper skill or judgment in the 
medical care provided.

In addition, during a March 2002 VA examination, the examiner 
opined that he did not find any evidence that the left eye 
vision loss was due to VA treatment.  These medical opinions 
had been specifically sought in the Board's remand of 
November 2000, to determine whether carelessness or 
negligence on the part of VA in furnishing medical care to 
the veteran, in 1991 and thereafter, had resulted in his left 
eye visual loss.  Upon review of the claims file, the Board 
has not seen any evidence of record contrary to these 
professional opinions. 

The record also establishes that it was reasonably 
foreseeable that retinal detachment and left eye vision loss 
could result from cataract surgery, even when performed 
flawlessly.  A VA examination report dated in 2001 shows that 
the examiner estimated that the incidence of retinal 
detachment following cataract surgery is 1:2,000.  He noted 
that it is a known complication of cataract surgery, even 
when the surgery itself is performed without any apparent 
difficulty.  In the March 2002 VA examination report, the 
examiner opined that that a review of the record indicated 
successful cataract surgery followed later by the 
complication of cystoid macular edema and, almost two years 
later, by retinal detachment.  The examiner concluded that 
this was an unfortunate but well known complication of 
cataract surgery.  Thus, the professional medical evidence 
clearly reflects that retinal detachment was reasonably 
foreseeable as a possible consequence of cataract extraction 
surgery.

The foregoing medical evidence weighs against the veteran's 
claim, both with respect to whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, and with 
respect to whether the proximate cause of any such disability 
was an event which was not reasonably foreseeable.  The Board 
cannot identify any clinical evidence to the contrary.  

In summary, the preponderance of the medical evidence shows 
that the proximate cause of the residuals of cataract surgery 
of the left eye, to include retinal detachment and loss of 
vision of the left eye, was not carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the hospitalization or 
medical or surgical treatment, nor was the proximate cause of 
any such disability an event which was not reasonably 
foreseeable.  We are sympathetic with the veteran's concern 
about his vision problems, but the competent medical evidence 
of record does not place his claim in relative equipoise.  As 
the preponderance of the evidence is against the veteran's 
claim, the reasonable-doubt/benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(old and new versions); Gilbert v. Derwinski, 1 Vet. App. at 
55-57.

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of cataract surgery of the left eye, claimed to be 
caused by hospitalization, or medical or surgical treatment 
provided by the VA, are not met.

ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for loss of vision in the left eye is not established.  
The appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

